 In the Matter of J. S. POTTER COMPANY, INC., EMPLOYERandTEXTILEWORKERS UNION OF AMERICA, CIO, PETITIONERCase No. 2-RC-1579.-Decided January 18,1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Warren H.Leland, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit appro-priate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act:All production and maintenance employees at the Employer's Pater-son, New Jersey, plant, excluding office and clerical employees, watch-men, guards, the foreman who works on the cutting machine, and allother supervisors as defined in the Act.5.The record indicates that at the time of the hearing the employeeswere on strike against the Employer.The record does not reveal the'At the hearing the Employer moved to dismiss the petition on the ground that all itsemployees who had designated the Petitioner by cards had left their employment volun-tarily and without cause and thus "disqualified themselves"as employees.The hearingofficer referred this motion to the Board.We have held that the Petitioner'sprima facieshowing of interest is a matter for administrative determination,not subject to litigation atthe hearing.The Employer'smotion is hereby denied.DeckerClothes Inc.,83 NLRB 484.88 NLRB No. 51.199 200DECISIONSOF NATIONAL LABORRELATIONS BOARDexact nature of the strike; no unfair labor practice charges against theEmployer have been filed.This being so, we shall direct the holdingof an immediate election permitting all employees to participate whowere employed during the payroll period immediately preceding thedate of this direction.All persons hired since the beginning of thestrike2 and all strikers shall be presumptively eligible to vote, subjectto challenge.The challenged ballots shall not be counted unless theyaffect the results of the election, in which case the question as to whichballots shall be opened and counted will await further investigationconcerning the employment status of the affected individuals.3DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among the employees in the unit foundappropriate in paragraph. numbered 4, above, who were employedduring the payroll period immediately preceding the date of this'Direction of Election, including employees who did not work duringsaid payroll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to be represented, for purposes of collective bargaining, byTextile Workers Union of America, CIO.z The record does not indicate the date when the strike began.CocoliueProducts, Inc.,79 NLRB 1426.